Citation Nr: 1711515	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  14-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother, A.G.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952.  The Veteran served in the Reserves from December 1952 until retirement in September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2013 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico.

In February 2017, the Veteran and his brother testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, a copy of the Veterans Claims Assistance Act of 2000 (VCAA) notice letter regarding the Veteran's claim of entitlement to service connection for a heart condition is not associated with the evidentiary record.  On remand, the AOJ should provide the Veteran with a new VCAA notice letter regarding this claim.

Next, the evidence of record indicates there are outstanding relevant private treatment records.  In a November 2013 statement, the Veteran reported he had been treated for heart attacks at Kirtland Air Force Base (AFB), Fort Sam Houston, and Lovelace.  The Veteran indicated, "Fort Sam Houston - 2006." 

Upon the February 2017 hearing before the Board, the Veteran testified he originally experienced heart pain while he was in the military.  The Veteran testified he experienced chest pain and received treatment while he was in Niagara for a rifle match, then a few months later in Ohio, then he received treatment in New Mexico around the 1970s and 1980s, and then treatment at a military medical center in San Antonio, Texas.  The Veteran further testified that his first heart procedure was performed at Lovelace Medical Center in the 1960s.

Treatment records currently associated with the evidentiary record include August 1964 treatment records from the Niagara Falls Dispensary and the Buffalo VA Medical Center regarding the Veteran's complaints of chest pain.  However, the next treatment record associated with the evidentiary record regarding any complaints of chest pain is dated in June 1993, from the Kirtland Air Force Base.  Currently of record are treatment records from the Kirtland Air Force Base dated from April 1991 to December 1999.  There do not appear to be any treatment records from a facility in Ohio, or records from Fort Sam Houston dated in or after 2006.  Further, treatment records from the Lovelace Medical Center currently of record are dated only between October and November 2011. 

Further, the Veteran submitted a May 2012 letter from Dr. R.E.S. of ABQ Health Partners stating the Veteran has chest pain on exertion and impaired hearing.  Upon the October 2012 VA primary care initial evaluation, the Veteran reported recently seeing Dr. R.E.S. regarding his complaints of hearing loss, and that he sees a private cardiologist.  The Veteran later submitted a December 2014 audiometric evaluation from ABQ Partners.  No other treatment records from this practice or Dr. R.E.S. are currently of record.

Accordingly, on remand, the AOJ should ask the Veteran to identify all relevant VA and non-VA treatment related to his bilateral hearing loss and heart condition since his separation from active duty service, and then undertake appropriate efforts to obtain any outstanding treatment records.

The Veteran was afforded a VA audiological examination in May 2013.  The VA examiner opined the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service because the Veteran's hearing was found to be within normal limits in 1975.  However, the May 2013 VA examiner did not address the Veteran's complaints of hearing loss upon the August 1975 Report of Medical History.  Further, the VA examiner did not address the Veteran's statements that his hearing loss began during active duty service in 1951 after basic training, and that his hearing loss was related to firing weapons including machine guns without hearing protection, which continued through his Reserve service.  See February 2017 videoconference hearing testimony; April 2016 Veteran statement; August 2012 claim.  The examiner also did not address the Veteran's contentions that during his Korean War service he got shelled, and that he served as a radio operator which required him to constantly wear headphones and listen to the hiss of the radio.  See April 2016 Veteran statement; August 2012 claim; DD Form 214.  On remand, an addendum opinion should be obtained from the May 2013 VA examiner to address the nature and etiology of the Veteran's bilateral hearing loss disability, to include consideration of the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a new VCAA notice regarding his claim of entitlement to service connection for a heart condition.

2. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his hearing loss and/or heart condition since his separation from active duty service, to include any facilities in Ohio, New Mexico, and Texas.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Kirtland Air Force Base dated prior to April 1991 and from December 1999 to the present, from Fort Sam Houston from 2006 to the present, all treatment records from Lovelace Medical Center from the 1960s to the present, records from any other private cardiologist, and all treatment records from Dr. R.E.S. and/or ABQ Health Partners.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. R.E.S. as identified in the May 2012 letter to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records, to include any VA treatment records dated from August 2013 to the present.  All obtained records should be associated with the evidentiary record.

4. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the May 2013 VA audiology examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  

After reviewing the evidentiary record, the examiner is asked opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral sensorineural hearing loss was either incurred in, or is otherwise related to, the Veteran's military service.

The examiner should take into account the National Personnel Records Center has confirmed there are no further active duty or Reserve service treatment records available for the Veteran. 

The examiner should specifically address the Veteran's service as a Radio Operator during the Korean War.

The examiner should also specifically address the Veteran's complaints of hearing loss upon the August 1975 Report of Medical History.

Finally, the examiner should also specifically address the Veteran's contentions that he first started experiencing hearing loss during his active duty service after basic training, and that it continued since service related to his firing weapons including machine guns and participating in rifle matches throughout his Reserve service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

